10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-01161-JLR Document 22-1 Filed 02/13/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

THE PHOENIX INSURANCE COMPANY,
No. 2:19-cv-01161-JLR
Plaintiff,

vs. (PROZASED) ORDER EXTENDING
DEADLINES

RJB WHOLESALE INC., a Washington
Corporation; JEFFREY CASTLEBERRY and | (CLERK’S ACTION REQUIRED)
“JANE DOE” CASTLEBERRY, husband and
wife and the marital community composed

 

 

thereof,
Defendant.
Coxt.*.23)
Upon consideration of the Stipulation to Extend the Initial Disclosure Deadline, it is
A

hereby ORDERED that the Initial Disclosure and Combined Joint Status Report and Discovery

Plan deadlines are extended to February 21, 2020, Ls addi tim i the cous + YeNics

aS Poot Delendank ALG Wholesale, Tnc's mokitn Cegnasbiing The

Sonne Celiek Coke Bae),

ENTERED this _|§kday of February, 2020,
Hon. James L{Robart

 

No, 2:19-cv-01161-JLR ENS LE Skyline Tower
(Proposed) Order Extending Deadlines - Page 1 10500 WE teh Street
2O4S 814.1 364901 -0008 =| BES Bellevue, WA 98004

425.455.1234 | www. insieebest.com

We

2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:19-cv-01161-JLR Document 22-1 Filed 02/13/20 Page 2 of 3

Presented by:

INSLEE, BEST, DOEZIE & RYDER, P.S.

By: /s/ Mark S. Leen
Mark S. Leen, WSBA # 35934
10900 NE 4" Street, Suite 1500
Bellevue, WA 98004
Tel: 425-455-1234 .
Fax: 425-635-7720

Email: mleen@insleebest.com
Attorneys for Defendant RJB Wholesale Inc.

LETHER & ASSOCIATES, PLLC

By/s/ Thomas Lether

Thomas Lether, WSBA #18089
Eric J. Neal, WSBA #31863

1848 Westlake Avenue N, Suite 100
Seattle, WA 98109

P: (206) 467-5444/F: (206) 467-5544
eneal@letheriaw.com
tlether@letherlaw.com

Attorneys for Plaintiff Phoenix Insurance Company

No, 2:19-cv-01161-JLR
(Proposed) Order Extending Deadlines - Page 2

1045814,1 - 364901 -0003

IN S LE Skyline Tower

J Suite 1500

: S 10900 NE 4th Street
e BE Bellevue, WA 98004

425.455.1234 | www.insleebest.com

 

 
 

10

11.

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-01161-JLR Document 22-1 Filed 02/13/20 Page 3 of 3

DECLARATION OF SERVICE

I hereby declare that on this 13" day of February, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

Attorneys for Plaintiff The Phoenix Insurance
Company:

Thomas Lether, WSBA #18089

Eric J. Neal, WSBA #31863

Lether Law Group

1848 Westlake Avenue North, Suite 100
Seattle, WA 98109

DATED this 13" day of February, 2020 at Bellevue, Washington.

fs/ Tawnya Sarazin
Tawnya Sarazin, Legal Assistant

No, 2:19-cv-01161-JLR . INSLEE Syne Tower

(Proposed) Order Extending Deadlines - Page 3

0458 264901 -000 = BEST 10900 NE 4th Street
NE ENS Bellevue, WA 98004

425,455.1234 | www.insleebest.com

 

 
